This is a companion case to State of Florida, ex rel. O.J. Harrell, et al., as Board of County Commissioners of Washington County, v. Fred P. Cone, J.M. Lee, and W.V. Knott, et al., as State Board of Administration, decided this date. The factual situation and the questions raised are not materially different in the two cases. The State Road Department is made a party defendant in the instant case instead of the State Board of Administration. If the funds involved had passed into the hands of the State Road Department, it was properly made a party defendant, but under the law, Chapter 15659, they were *Page 218 
credited to the State Road License Fund to be used by the State Road Department as soon as practicable to construct roads in the county. If they were in the hands of the State Board of Administration, it should have been made a party.
Under the situation presented, this question perhaps becomes immaterial. The Act relied on, Chapter 17053, Acts of 1935, the questions raised, and the facts involved being similar to are concluded by what we said in State of Florida, ex rel. O.J. Harrell, et al., as Board of County Commissioners of Washington County, v. Fred P. Cone, J.M. Lee, and W.V. Knott, et al., as State Board of Administration.
The motion to quash the alternative writ is accordingly denied.
It is so ordered.
WHITFIELD and CHAPMAN, J.J., concur.
ELLIS, C.J., and BROWN and BUFORD, J.J., dissent.